568 So. 2d 903 (1990)
AETNA CASUALTY AND SURETY COMPANY, Petitioner,
v.
Jack GRISS, Respondent.
No. 75195.
Supreme Court of Florida.
September 20, 1990.
Rehearing Denied November 9, 1990.
*904 David R. Howland of the Law Offices of Howland & Krieger, Coral Gables, for petitioner.
Andrew J. Anthony of the Law Offices of Andrew J. Anthony, P.A., Coral Gables, for respondent.
PER CURIAM.
We review Griss v. Aetna Casualty & Surety Co., 554 So. 2d 556 (Fla. 3d DCA 1989), in which the district court certified the following question as one of great public importance:
[W]hether the use of deadly force in self-defense constitutes intentional conduct causing harm to another within the exclusion-from-coverage provision of a homeowner's insurance policy.
Id. at 557. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We recently addressed this question in State Farm Fire & Casualty Co. v. Marshall, 554 So. 2d 504 (Fla. 1989), where we aligned ourselves with the majority of jurisdictions, holding that self-defense is not an exception to an insurance policy's intentional-acts exclusion.
Accordingly, we answer the certified question in the affirmative and quash the decision of the district court below.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, EHRLICH, BARKETT, GRIMES and KOGAN, JJ., concur.